Citation Nr: 0101826	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to March 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The veteran failed to report for a requested hearing before a 
hearing officer at the RO in October 1999.  Accordingly, his 
claim will be considered based on the evidence currently of 
record.


FINDINGS OF FACT

1.  All available evidence obtainable for an equitable 
disposition of the veteran's claim has been obtained.

2.  The service-connected right knee disability is manifested 
by arthritis, verified by X-rays, which results in painful 
motion of the right knee with active flexion limited to 100 
degrees.

3.  The service-connected right knee disability, as 
manifested by instability, has shown no more than slight 
recurrent laxity.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for right 
knee arthritis, as manifested by pain and limitation of 
motion, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2000).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's right knee disability, as manifested by 
instability, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected right knee disability at issue.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote in-service clinical histories and findings 
pertaining the veteran's service-connected right knee 
disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was granted service connection and a 10 percent 
rating for patella femoral syndrome of the right knee, 
effective from March 1993.  The veteran submitted his claim 
for an increased rating for his right knee disability in 
March 1998.  

On consultation at a VA physical medicine and rehabilitation 
clinic, on July 2, 1998, the veteran had slight medial 
lateral instability of the right knee.  The veteran had a 
slight positive anterior drawer sign of the right knee.  He 
had positive right knee apprehension test.  The impression 
was chondromalacia of the right knee.  The examiner noted 
that the veteran would benefit from a medial/lateral knee 
brace.  X-rays revealed ossific densities projected over the 
posterior joint space that likely related to osteochondral 
bodies.  At least mild decreased joint space involving both 
the medial and lateral compartments with spurs were evident.  
Small spurs were also present involving the patellofemoral 
compartment consistent with at least early osteoarthritis.

VA arthrogram of the right knee in July 1998 revealed severe 
truncation in the middle portion of the lateral meniscus with 
associated cartilage loss, particularly in the tibia.  There 
were numerous fragments within the right knee.  The 
impression was significant derangement of the right knee with 
significant loss of the mid portion of the lateral meniscus, 
and associated cartilage loss of the femur and tibia 
laterally.  It was opined cartilage loss was likely 
responsible for multiple loose bodies present within the 
right knee.  The examiner noted that the loose bodies 
corresponded well to the veteran's clinical history.

On VA orthopedic examination on July 14, 1998, the veteran 
complained of chronic right knee pain over the years and that 
he had severe pain when he crossed his legs.  The veteran 
stated that he was unable to stand in one position for too 
long.  The veteran asserted that his right knee had a 
tendency to lockup and become more painful.  The veteran 
reported he walked with a mild limp and occasionally used a 
cane.  The veteran stated that the pain was in the middle of 
his right knee and radiated down his anterior leg, sometimes 
down to his foot.  The veteran reported that he had 
intermittent swelling of his right knee.  The veteran 
indicated using Naprosyn three times a day with partial, but 
minimal relief.  He stated that he had had cortisone 
injections in the past with some temporary relief.  The 
veteran reported that his right knee gave out on him two or 
three times a month.  He had problems with driving because he 
could not keep the right knee in one particular position for 
a long period of time.  The veteran asserted that because of 
the pain and limited activity he had been able to work only 
part time as a custodian.  The veteran did not do regular 
exercise.

Objectively, the veteran's right knee had no effusion or 
swelling present.  The active range of motion of the right 
knee was from 0 to 100 degrees and passive range of motion 
was from 0 to 140 degrees, with pain and mild crepitance 
noted on range of motion testing.  Stability testing showed 
normal medial and lateral collateral ligaments.  The anterior 
and posterior cruciate ligaments were negative, although the 
veteran did have mild tenderness with all of the stability 
testing.  The veteran had a positive McMurray's test on the 
right side.  The diagnoses included chronic right knee pain 
secondary to lateral meniscus and subsequent degenerative 
changes.

An undated VA record from 1998 (examiner stated that the 
veteran was 48 years old) indicates that the veteran 
complained of pain down the anterior leg to the point that he 
found it hard to straighten his right leg.  The veteran 
asserted that his right knee stiffened up all the time and 
that it gave out on him two or three times a month.  He 
reported intermittent right knee swelling.  

VA general medical examination in May 1999 revealed that 
musculoskeletal examination of the right knee demonstrated 
changes consistent with loss of meniscus.  The veteran had 
right knee extension to 0 degrees and right knee flexion to 
140 degrees.  Neurological examination was normal.  The 
diagnoses included right knee derangement with loss of 
meniscus and multiple loose bodies.

The veteran's current 10 percent rating for his right knee 
disability was assigned under Diagnostic Code 5257, for 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  Slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating.  Severe recurrent subluxation 
or lateral instability of the knee warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The July 2, 1998 VA examiner stated that the veteran would 
benefit from using a medial lateral brace on his right knee.  
However this examiner only noted that the veteran had slight 
laxity of the right knee.  The July 14, 1998 VA examination 
of the right knee did not indicate laxity or subluxation of 
the right knee.  No laxity or subluxation of the right knee 
was noted on VA general medical examination of the right knee 
in May 1999.  None of the medical evidence indicates that the 
veteran has moderate recurrent subluxation or lateral 
instability of the right knee, the requirement for a 20 
percent rating under Diagnostic Code 5257.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of the 10 percent for instability of the right knee.

The Board must also consider whether the veteran is entitled 
to a separate compensable rating for arthritis with 
limitation of motion of the right knee.  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Separate compensable 
ratings may be granted for arthritis and instability of the 
knee.  See VAOPGCPREC 23-97.

Degenerative or traumatic arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint or joints 
involved.  When the limitation of motion of a joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Extension of a knee limited to 5 degrees warrants a 
noncompensable evaluation, extension of a knee limited to 10 
degrees warrants a 10 percent evaluation, and extension of a 
knee limited to 15 degrees warrants a 20 percent evaluation.  
Higher evaluations are warranted for greater limitation of 
extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Limitation of flexion of a knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation, and limitation 
of flexion of a knee to 30 degrees warrants a 20 percent 
evaluation.  A maximum 30 percent evaluation is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

According to 38 C.F.R. § 4.71, Plate II, full range of motion 
of the knee is from zero degrees extension to 140 degrees 
flexion.  In this case all the medical evidence indicates the 
veteran to have full extension of the right knee.  The 
evidence is mixed as to whether the veteran has full flexion 
of the knee.  Full flexion of the right knee was shown on VA 
examination in May 1999.  However, the veteran was not shown 
to have full active flexion of the right knee on VA 
examination on July 14, 1998.  The veteran was shown to have 
full passive motion of the right knee with pain on that 
examination, but only 100 degrees of active flexion.  The 
Board notes that painful motion is apt to limit motion.  
Accordingly, the Board finds that the veteran has been shown 
to have noncompensable limitation of flexion of the right 
knee, objectively, even with consideration of pain, under 
Diagnostic Code 5260.  However, the Board also notes that the 
veteran has been shown to have arthritis of the right knee 
established by X-rays, and that the knee joint is considered 
a major joint for the purpose of rating disability from 
arthritis.  38 C.F.R. § 4.45(f).  Accordingly, the veteran 
meets the criteria for a separate 10 percent rating under 
Diagnostic Codes 5003-5010.  

The veteran has complained of trouble working as a custodian 
due to his right knee disability and has reported using a 
cane on occasion.  However, the examiners have not noted that 
any other functional loss due to pain on use or during flare-
ups results in further decreased range of motion.  
Furthermore the Board notes that currently the veteran's 
range of motion of the right knee does not even meet the 
criteria for a compensable rating for limitation of motion of 
the knee.  Therefore, the Board is of the opinion that when 
all pertinent disability factors, including those set forth 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) are considered, the right knee disability, as 
manifested by pain and limitation of motion, does not more 
nearly approximate the criteria for a separate evaluation in 
excess of the 10 percent assigned. 


ORDER

Entitlement to a separate 10 percent rating for arthritis of 
the right knee, as manifested by pain and limitation of 
motion, is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent 
for a right knee disability, as manifested by instability, is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

